EXHIBIT32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, David DeMarco, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that theamendedAnnual Report of Blacksands Petroleum, Inc. on Form 10-K/A for the fiscal year ended October 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this amended Annual Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Blacksands Petroleum, Inc. By: /s/ DAVID DEMARCO Date: June 24, 2013 Name: David DeMarco Title: ChiefExecutiveOfficer I, Donald Giannattasio, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the amendedAnnual Report of Blacksands Petroleum, Inc. on Form 10-K/A for the fiscal year ended October 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this amendedAnnual Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Blacksands Petroleum, Inc. By: /s/ DONALD GIANNATTASIO Date: June 24, 2013 Name: Donald Giannattasio Title: Chief Financial Officer
